DETAILED ACTION	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comments
Applicants’ response filed on 6/28/2022 has been fully considered. Claim 2 is withdrawn, claims 4, 6 and 8 are cancelled and claims 1-3, 5, 7 and 9 are pending.

The Examiner is presenting a new non-final rejection due to a 112(b) rejection not being made in the previous action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3, 5, 7, and 9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 7-8 of copending Application No. 16/325,341 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1 of the copending application discloses an electronic device housing comprising a fiber reinforcing member (a) and a fiber reinforcing member (b), wherein the fiber reinforcing member (a) contains a thermoplastic resin (a1) and discontinuous fibers (a2), the fiber reinforcing member (b) contains a resin (b1) and fibers that are non-electrically-conductive and continuous (b2), a projected area of the fiber reinforcing member (a) accounts for 60% or more and 95% or less of the total projected area, which accounts for 100%, of the electronic device housing projected onto a plane of the electronic housing top face, and the thermoplastic resin (al) has a property (i) and/or (ii) given below: (i) a melting point of more than 265°C, and/or (ii) a water absorption rate of 0.4% or less.
Claim 1 of the copending application does not explicitly disclose the fiber reinforcing member (a) and the fiber reinforcing member (b) being joined directly without the existence of another layer at a joining face between the fiber reinforcing member (a) and the fiber reinforcing member (b).
However, claim 7 of the copending application discloses the electronic device housing comprising the fiber reinforcing member (a) and the fiber reinforcing member (b) are joined directly without existence of another layer at a joining face between the fiber reinforcing member (a) and the fiber reinforcing member (b).
It would have been obvious to combine claims 1 and 7 of the copending application in order to arrive at the invention of claim 1 of the present application.
Claim 1 of the copending application does not explicitly disclose the fiber reinforcing member (b) having a projected area of 5% or more and 40% or less of the total projected area.
However, it would have been obvious to change the width of fiber reinforcing member (b) such that it has a projected area that accounts for 5% or more and 40% or less of the total projected area.
The copending application discloses the claimed invention except for the fiber reinforcing member (b) having a projected area that accounts for 5% or more and 40% or less of the total projected area. It would have been obvious to one having ordinary skill in the art at the time of the invention was made to change the width of fiber reinforcing member (b) such that a projected area accounts for 5% or more and 40% or less of the total projected area, since it has been held that the configuration was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration claimed was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) 
	Given that the structure of claims 1 and 7 of the copending application is the same as claim 1 of the present application, it is clear that they would intrinsically satisfy equations 1 and 2 as claimed and exhibit radio wave transmissivity.
Claim 1 of the copending application reads on claim 3 of the present application.
Claim 5 of the copending application reads on claim 5 of the present application.
Claim 2 of the copending application reads on claim 7 of the present application.
Claim 8 of the copending application reads on claim 9 of the present application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5, 7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the phrase “a plane of a top face” is indefinite in that it is unclear if the top face refers to the electronic device housing or the imaginary plane and what the place is in regard to the electronic device housing. Paragraphs [0045] and [0074] of Applicant’s Specification describe the top face of the electronic device housing in regard to the projected area.
It is advised changing the phrase “plane of a top face” to the phrase “top face of the electronic device housing”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuchiya et al (US 2009/0208721).

Regarding claim 1, Tsuchiya discloses a molded article (paragraph [0051]) comprising a fiber reinforced composite material (I) and a thermoplastic resin member (II) (paragraph [0051]), wherein the thermoplastic resin member (II) comprises polycarbonate resin (paragraph [0085]), wherein the thermoplastic resin member (II) comprises reinforcing fibers comprising carbon fibers (paragraph [0089]), wherein the fiber reinforced composite material comprises a thermosetting matrix resin and continuous reinforcing fibers (paragraph [0051]), wherein the continuous reinforcing fibers comprise glass fiber (paragraph [0095]), wherein the thermoplastic resin member (II) is directly disposed on fiber reinforced composite member (I) (Fig. 2; paragraph [0118]) and wherein the molded article provides radio wave transmittance (paragraph [0148]).
The molded article reads on the claimed electronic device housing. The thermoplastic resin member (II) comprising reinforcing fibers of carbon fibers and a polycarbonate resin reads on the claimed fiber reinforcing member (a) containing a thermoplastic resin (a1) and discontinuous fibers (a2). The fiber reinforced composite material (I) comprising a thermosetting matrix resin and continuous reinforcing fibers comprising glass fiber reads on the claimed fiber reinforcing member (b) containing a resin (b1) and continuous fibers (b2) that are not electrically conductive while not containing any fibers that electrically conductive. The thermoplastic resin member (II) directly disposed on fiber reinforced composite member (I) reads on the claimed fiber reinforcing member (a) and fiber reinforcing member (b) being joined directly without existence of another layer at a joining face between the fiber reinforcing member (a) and the fiber reinforcing member (b).
Given that Tsuchiya discloses same materials for the resins and fibers of the fiber reinforcing members (a) and (b), it is clear that the thermoplastic resin member (II) and fiber reinforced composite material (I) would intrinsically satisfy equations 0.5 < A1/B1 < 3 and 0.7 < A2/B2 < 1.2.
Fig 2 of Tsuchiya discloses thermoplastic resin member (II) partially disposed on fiber reinforced composite member (I).
Tsuchiya does not appear to disclose the projected area of fiber reinforcing member (a) being 60% or more and 95% or less and fiber reinforcing member (b) accounting for the remainder of the total projected area.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the size of thermoplastic resin member (II) such that the projected area of thermoplastic resin member (II) accounts for 60% or more and 95% or less of the total projected area which accounts for 100% of the electronic device housing and the fiber reinforcing member (b) accounting for the remainder of the total projected area because doing so would provide the desired radio transmissivity for the molded article, while not using excess material as a means for reducing cost.

Regarding claim 3, Tsuchiya discloses the molded article comprising the thermoplastic resin member (II) comprises reinforcing fibers comprising carbon fibers (paragraph [0089]) and the fiber reinforced composite material comprises a thermosetting matrix resin and continuous reinforcing fibers (paragraph [0051]).
The thermoplastic resin member (II) comprising reinforcing fibers of carbon fibers reads on the claimed fibers (a2) being discontinuous fibers. The fiber reinforced composite material comprising continuous reinforcing fibers reads on the claimed fibers (b2) being continuous fibers.

Regarding claim 5, Tsuchiya discloses the molded article comprising the fiber reinforced composite material comprising a thermosetting matrix resin (paragraph [0051]).
The fiber reinforced composite material (I) comprising a thermosetting matrix resin reads on the claimed resin (b1) being a thermosetting resin.

Regarding claim 9, Tsuchiya discloses the molded article comprising thermoplastic resin member (II) being a frame portion (paragraph [0220]).
The thermoplastic resin member (II) being a frame portion reads on the claimed shaped portion of the electronic device housing being formed of fiber reinforcing member (a) and being a frame.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuchiya et al (US 2009/0208721) in view of Honma et al (US 2006/0110599).

Tsuchiya is relied upon as described above.

Regarding claim 7, Tsuchiya does not appear to explicitly disclose the laminate comprising fiber (a2) having a mass average fiber length Lw of 0.44 or more and a ratio Lw/Ln between the mass average fiber length Lw and the number average fiber length Ln of the fiber (a2) of 1.3 to 2.0.

However, Honma discloses a layered product comprising a second structural member comprising discontinuous reinforcing fibers (paragraph [0186]), wherein the discontinuous reinforcing fibers are carbon fibers (paragraph [0181]), wherein the weight average fiber length Lw is 0.4 mm or more (paragraph [0186]) and the ratio of Lw/Ln is 1.3 to 2.0 (paragraph [0186]).

It would have been obvious to one of ordinary skill in the art having the teachings of Tsuchiya and Honma before him or her, to modify the laminate of Tsuchiya to include the carbon fibers having the claimed Lw and claimed ratio of Lw/Ln of Honma for the carbon fibers of the thermoplastic resin member (II) of Tsuchiya because having discontinuous reinforcing fibers such as carbon fibers with the required Lw and ratio of Lw/Ln provides the desired reinforcing effect based on the fiber lengths and allows for fibers with longer fiber lengths to be contained (paragraphs [0184] and [0186]).

Response to Arguments
Applicant’s arguments, see page 5, filed 6/28/2022, with respect to the claim objections have been fully considered and are persuasive.  The claim objections have been withdrawn. 

Applicant’s arguments, see page 5, filed 6/28/2022, with respect to the 112(a) rejection has been fully considered and are persuasive.  The 112(a) rejection has been withdrawn. 

Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicants argue that Nishida does not disclose fibers (b2) that are not electrically conductive.

The Examiner disagrees and notes that that Nishida does not disclose fibers (b2) that are not electrically conductive. Therefore, the previous 103 rejections have been withdrawn.
However, a new ground for claim 1 under 103 has been made over Tsuchiya as stated above.

Applicant's arguments filed 6/28/2022 have been fully considered but they are not persuasive.

Applicants argue that Honma does not cure the deficiencies of Nishida.

The Examiner disagrees and notes that Honma is a teaching reference used to teach discontinuous reinforcing fibers having a weight average fiber length Lw is 0.4 mm or more and a ratio of Lw/Ln is 1.3 to 2.0.

However, note that while Honma does not disclose all the features of the present claimed invention, Honma is a teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely discontinuous reinforcing fibers having a weight average fiber length Lw is 0.4 mm or more and a ratio of Lw/Ln is 1.3 to 2.0, and in combination with the primary reference, discloses the presently claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATHAVARAM I REDDY whose telephone number is (571)270-7061. The examiner can normally be reached Monday-Friday 9:00 AM-6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SATHAVARAM I REDDY/Examiner, Art Unit 1785